Name: Council Regulation (EC) NoÃ 711/2006 of 20 March 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  America;  European construction;  industrial structures and policy;  agricultural activity;  international trade;  chemistry
 Date Published: nan

 11.5.2006 EN Official Journal of the European Union L 124/1 COUNCIL REGULATION (EC) No 711/2006 of 20 March 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By Decision 2006/333/EC of 20 March 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2) the Council approved the said Agreement on behalf of the Community, with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 shall be amended as follows: (a) in Part two, Schedule of customs duties, the duty rates shall be amended as shown in point (a) of the Annex to this Regulation; (b) Annex 7 of Section III of Part three, WTO Tariff Quotas to be opened by the competent Community authorities, shall be amended with the duties and supplemented with the volumes following the terms and conditions shown in point (b) of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Article 1, point (b) shall apply six weeks from the date of the publication of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2006. For the Council The President U. PLASSNIK (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 486/2006 (OJ L 88, 25.3.2006, p. 1). (2) See page 13 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. (a) In Annex I to Regulation (EEC) No 2658/87, Part two, Schedule of customs duties, the duty rates are the following: CN code Description Duty rate Tariff item number 0304 20 58 Frozen fillets of hake Bound duty of 6,1 % Tariff item number 0304 20 85 Frozen fillets of Alaska pollack (Theragra chalcogramma) Bound duty of 14,2 % Tariff item number 0304 90 05 Surimi Bound duty of 14,2 % Tariff item number 2106 10 80 Protein concentrates Elimination of the ad valorem duty of 9 % Tariff item number 3920 91 00 Polyvinyl butyral Bound duty of 6,1 % Tariff item number 7609 00 00 Aluminium tube Bound duty of 5,9 % Tariff number 8102 96 00 Molybdenum wire Bound duty of 6,1 % (b) Annex 7, WTO Tariff Quotas to be opened by the competent Community authorities, Part three, Section III of Annex I to Regulation (EEC) No 2658/87, the other terms and conditions are the following: CN code Description Other terms and conditions Tariff item numbers 0102 90 05, 0102 90 29, 0102 90 49, 0102 90 59, 0102 90 69, 0102 90 79 Live bovine animals, bulls, cows and heifers (other than for slaughter) of the following mountain breeds: spotted Simmental, Schwyz and Fribourg Adjust the EC tariff rate quota (erga omnes) to 711 heads, in-quota rate 4 % Tariff item numbers 0102 90 05, 0102 90 29, 0102 90 49, 0102 90 59, 0102 90 69 Live bovine animals, heifers and cows (other than for slaughter) of the following mountain breeds: grey, brown, yellow, spotted Simmental and Pinzgau Adjust the EC tariff rate quota (erga omnes) to 710 heads, in-quota rate 6 % Tariff item numbers 0102 90 05, 0102 90 29, 0102 90 49 Live bovine animals weighing 300 kg or less intended for fattening Adjust the EC tariff rate quota (erga omnes) to 24 070 heads, in-quota rate 16 % + EUR 582/t Tariff item numbers 0104 10 30, 0104 10 80, 0104 20 90 Live sheep, other than pure-bred breeding animals Adjust the EC tariff rate quota to 5 676 tonnes, in-quota rate 10 % Tariff item numbers 0202 20 30, 0202 30, 0206 29 91 Meat of bovine animals, frozen; un-separated or separated forequarters; boneless and edible offal of bovine animals, frozen; thick skirt and thin skirt. The meat imported shall be used for processing Add 4 003 tonnes (erga omnes) in EC tariff rate quota Tariff item numbers ex 0203 19 55 and ex 0203 29 55 Frozen boneless hams and loins Open a country allocated (US) tariff rate quota 4 722 tonnes, in-quota rate EUR 250/t Tariff item numbers ex 0203 19 55, ex 0203 29 55 Frozen boneless hams and loins Add 1 265 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers 0203 11 10, 0203 21 10 Carcasses and half carcasses of domestic swine, fresh, chilled or frozen Add 67 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers 0203 12 11, 0203 12 19, 0203 19 11, 0203 19 13, 0203 19 15, 0203 19 55, 0203 19 59, 0203 22 11, 0203 22 19, 0203 29 11, 0203 29 13, 0203 29 15, 0203 29 55, 0203 29 59 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin, presented separately Add 35 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers and in-quota rates (see footnote (1)) Poultry Open a country allocated (US) tariff rate quota 16 665 tonnes Tariff item numbers 0207 11 10, 0207 11 30, 0207 11 90, 0207 12 10, 0207 12 90 Chicken carcasse, fresh, chilled or frozen Add 49 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers 0207 13 10, 0207 13 20, 0207 13 30, 0207 13 40, 0207 13 50, 0207 13 60, 0207 13 70, 0207 14 20, 0207 14 30, 0207 14 40, 0207 14 60 Chicken cuts, fresh, chilled or frozen Add 4 070 tonnes (erga omnes) in the EC tariff rate quota Tariff item number 0207 14 10 Cuts of fowl Add 1 605 tonnes (erga omnes) in the EC tariff rate quota, in quota rate EUR 795/t Tariff item numbers 0207 24 10, 0207 24 90, 0207 25 10, 0207 25 90, 0207 26 10, 0207 26 20, 0207 26 30, 0207 26 40, 0207 26 50, 0207 26 60, 0207 26 70, 0207 26 80, 0207 27 30, 0207 27 40, 0207 27 50, 0207 27 60, 0207 27 70 Turkey meat, fresh, chilled or frozen Add 201 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers 0207 27 10, 0207 27 20, 0207 27 80 Turkey cuts, frozen Add 2 485 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers ex 0406 10 20, ex 0406 10 80 Pizza cheese Add 60 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers ex 0406 30 10, 0406 90 13 Emmentaler Add 38 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers ex 0406 30 10, 0406 90 15 GruyÃ ¨re, sbrinz Add 213 tonnes (erga omnes) in the EC tariff rate quota Tariff item number 0406 90 01 Cheese for processing Add 7 tonnes (erga omnes) in the EC tariff rate quota Tariff item number 0406 90 21 Cheddar Add 5 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers ex 0406 10 20, ex 0406 10 80, 0406 20 90, 0406 30 31, 0406 30 39, 0406 30 90, 0406 40 10, 0407 40 50, 0407 40 90, 0406 90 17, 0406 90 18, 0406 90 23, 0406 90 25, 0406 90 27, 0406 90 29, 0406 90 31, 0406 90 33, 0406 90 35, 0406 90 37, 0406 90 39, 0406 90 50, ex 0406 90 63, 0406 90 69, 0406 90 73, ex 0406 90 75, ex 0406 90 76, 0406 90 78, ex 0406 90 79, ex 0406 90 81, 0406 90 82, 0406 90 84, 0406 90 86, 0406 90 87, 0406 90 88, 0406 90 93, 0406 90 99 Fresh cheeses Add 25 tonnes (erga omnes) in the EC tariff rate quota Tariff item number ex 0701 90 51 Fresh or chilled new potatoes Add 295 tonnes (erga omnes) in EC tariff rate quota Tariff item number 0702 00 00 Tomatoes Open a tariff rate quota 472 tonnes (erga omnes), in-quota rate 12 % Tariff item number 0706 10 00 Carrots and turnips Add 44 tonnes (erga omnes) in EC tariff rate quota Tariff item number ex 0707 00 05 Cucumbers Add 34 tonnes (erga omnes) in EC tariff rate quota Tariff item number 1001 90 99 Common wheat Add 6 787 tonnes (erga omnes) in EC tariff rate quota, in quota rate EUR 12/t Tariff item number 1003 00 Barley Add 6 215 tonnes (erga omnes) in EC tariff rate quota, in quota rate EUR 16/t Tariff item numbers 1005 10 90, 1005 90 00 Maize Open a tariff rate quota 242 074 tonnes (erga omnes), in quota rate 0 % Tariff item number 1006 10 Paddy rice Implemented through Regulation (EC) No 683/2006 Tariff item number 1006 20 Husked rice Implemented through Regulation (EC) No 683/2006 Tariff item number 1006 30 Milled and semi-milled rice Implemented through Regulation (EC) No 683/2006 Tariff item number 1006 40 Broken rice Implemented through Regulation (EC) No 683/2006 Tariff item numbers 1601 00 91, 1601 00 99 Sausages, dry or for spreading, uncooked Add 2 tonnes (erga omnes) in the EC tariff rate quota Tariff item numbers 1602 41 10, 1602 42 10, 1602 49 11, 1602 49 13, 1602 49 15, 1602 49 19, 1602 49 30, 1602 49 50 Preserved meat of domestic swine Add 61 tonnes (erga omnes) in the EC tariff rate quota Tariff item number 1701 11 10 Raw cane sugar Add 1 413 tonnes (erga omnes) in EC tariff rate quota, in-quota rate EUR 98/t Tariff item number 1702 50 00 Fructose Open a tariff rate quota 1 253 tonnes (erga omnes), in-quota rate 20 % Tariff item number 1806 Chocolate Open a tariff rate quota 107 tonnes (erga omnes), in-quota rate 43 % Tariff item numbers 1901 90 99, 1904 30 00, 1904 90 80, 1905 90 20 Food preparations with cereals Open a tariff rate quota 191 tonnes (erga omnes), in-quota rate 33 % Tariff item number 1902; 1902 20 10 and 1902 20 30 excluded Pasta Open a tariff rate quota 532 tonnes (erga omnes), in-quota rate 11 % Tariff item numbers (see footnote (2)) Preserved pineapples, citrus fruit, pears, apricots, cherries, peaches and strawberries Open a tariff rate quota of 2 838 tonnes (erga omnes), in-quota rate 20 %. The existing out-of-quota rates of the EC shall apply Tariff item numbers 2009 11 11, 2009 11 19, 2009 19 11, 2009 19 19, 2009 29 11, 2009 29 19, 2009 39 11, 2009 39 19, 2009 49 11, 2009 49 19, 2009 79 11, 2009 79 19, 2009 80 11, 2009 80 19, 2009 80 32, 2009 80 33, 2009 80 35, 2009 80 36, 2009 80 38, 2009 90 11, 2009 90 19, 2009 90 21, 2009 90 29 Fruit juices Open a tariff rate quota 7 044 tonnes (erga omnes), in quota rate 20 % Tariff item numbers 2009 61 90, 2009 69 11, 2009 69 19, 2009 69 51, 2009 69 90 Grape juice Add 29 tonnes (erga omnes) in EC tariff rate quota Tariff item number 2106 90 98 Food preparations Open a tariff rate quota 921 tonnes (erga omnes), in-quota rate 18 % Tariff item number 2303 10 11 Corn gluten Open a country allocated (US) tariff rate quota 10 000 tonnes, in-quota rate 16 % Tariff item numbers 2309 10 13, 2309 10 15, 2309 10 19, 2309 10 33, 2309 10 39, 2309 10 51, 2309 10 53, 2309 10 59, 2309 10 70 Dog and cat food Open a tariff rate quota 2 058 tonnes (erga omnes), in-quota rate 7 %. (1) 0207 11 10 (EUR 131/t) 0207 11 30 (EUR 149/t) 0207 11 90 (EUR 162/t) 0207 12 10 (EUR 149/t) 0207 12 90 (EUR 162/t) 0207 13 10 (EUR 512/t) 0207 13 20 (EUR 179/t) 0207 13 30 (EUR 134/t) 0207 13 40 (EUR 93/t) 0207 13 50 (EUR 301/t) 0207 13 60 (EUR 231/t) 0207 13 70 (EUR 504/t) 0207 14 10 (EUR 795/t) 0207 14 20 (EUR 179/t) 0207 14 30 (EUR 134/t) 0207 14 40 (EUR 93/t) 0207 14 50 (0 %) 0207 14 60 (EUR 231/t) 0207 14 70 (0 %) 0207 24 10 (EUR 170/t) 0207 24 90 (EUR 186/t) 0207 25 10 (EUR 170/t) 0207 25 90 (EUR 186/t) 0207 26 10 (EUR 425/t) 0207 26 20 (EUR 205/t) 0207 26 30 (EUR 134/t) 0207 26 40 (EUR 93/t) 0207 26 50 (EUR 339/t) 0207 26 60 (EUR 127/t) 0207 26 70 (EUR 230/t) 0207 26 80 (EUR 415/t) 0207 27 10 (0 %) 0207 27 20 (0 %) 0207 27 30 (EUR 134/t) 0207 27 40 (EUR 93/t) 0207 27 50 (EUR 339/t) 0207 27 60 (EUR 127/t) 0207 27 70 (EUR 230/t) 0207 27 80 (0 %) (2) 2008 20 11: EUR 25,6 + 2,5/100 kg/net 2008 20 19: 25,6 2008 20 31: EUR 25,6 + 2,5/100 kg/net 2008 20 39: 25,6 2008 20 71: 20,8 2008 30 11: 25,6 2008 30 19: EUR 25,6 + 4,2/100 kg/net 2008 30 31: 24 2008 30 39: 25,6 2008 30 79: 20,8 2008 40 11: 25,6 2008 40 19: EUR 25,6 + 4,2/100 kg/net 2008 40 21: 24 2008 40 29: 25,6 2008 40 31: EUR 25,6 + 4,2/100 kg/net 2008 40 39: 25,6 2008 50 11: 25,6 2008 50 19: EUR 25,6 + 4,2/100 kg/net 2008 50 31: 24 2008 50 39: 25,6 2008 50 51: EUR 25,6 + 4,2/100 kg/net 2008 50 59: 25,6 2008 50 71: 20,8 2008 60 11: 25,6 2008 60 19: EUR 25,6 + 4,2/100 kg/net 2008 60 31: 24 2008 60 39: 25,6 2008 60 60: 20,8 2008 70 11: 25,6 2008 79 19: EUR 25,6 + 4,2/100 kg/net 2008 70 31: 24 2008 70 39: 25,6 2008 70 51: EUR 25,6 + 4,2/100 kg/net 2008 70 59: 25,6 2008 80 11: 25,6 2008 80 19: EUR 25,6 + 4,2/100 kg/net 2008 80 31: 24 2008 80 39: 25,6 2008 80 70: 20,8